Citation Nr: 0216670	
Decision Date: 11/19/02    Archive Date: 11/26/02

DOCKET NO.  00-16 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
headaches, mixed and unilateral.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from October 1998 to December 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The Board remanded this case in March 2002 for additional 
development.  The case has returned for appellate action.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the appeal have been obtained.

2.  The veteran experiences frequent headaches but they are 
not completely prostrating and prolonged attacks that are 
productive of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for headaches, mixed and unilateral, have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.655, 4.124a, 
Diagnostic Code 8100 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

As an initial matter, it is observed that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002); see Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 
1377 (Fed. Cir. 2002) (holding that only section 4 of the 
VCAA, amending  38 U.S.C. § 5107, was intended to have 
retroactive effect). 

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of 
certain provisions relating to attempts to reopen claims, not 
pertinent here.  

In this case, the Board considers that VA's duties under the 
VCAA have been fulfilled to the extent possible.  Among other 
things, the VCAA provides that VA must notify the veteran of 
evidence and information necessary to substantiate his claim 
and inform him whether he or VA bears the burden of producing 
or obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this 
regard, the veteran was notified of the information necessary 
to substantiate his claim, by means of the discussions in the 
June 2000 statement of the case, the September 2001 and 
August 2002 supplemental statements of the case, and the 
Board's March 2002 Remand.  The RO explained its decision 
with respect to each issue, and invited the veteran to 
identify records that could be obtained to support his claim.  
Under these circumstances, VA has no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed. 

Further, it is observed that VA attempted to inform the 
veteran of which information and evidence he was to provide 
to VA and which information and evidence VA would attempt to 
obtain on his behalf.  The Board explained in the March 2002 
Remand the steps necessary for the veteran to continue with 
his claim.

The VCAA also requires VA to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c), (d) (2002)).  
Here, the RO obtained the records of the veteran's treatment 
at VA, which were the only records the veteran identified as 
relevant to his claim.  The veteran was also examined for VA 
purposes in connection with this claim, and pertinent medical 
opinions were obtained addressing the specific question at 
issue in this appeal.  There appears to be no other 
development left to accomplish, and under the foregoing 
circumstances, the Board considers the requirements of the 
VCAA to have been met.

VA regulations provide that when entitlement or continued 
entitlement to a VA benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) of 38 C.F.R. § 3.655 as 
appropriate.  38 C.F.R. § 3.655(a) (2002).  When a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, as in this case, the 
claim shall be rated based on the evidence of record.  38 
C.F.R. § 3.655(b) (2002).

Pursuant to the Board's March 2002 Remand request, the RO 
scheduled the veteran for a VA examination set for July 2002.  
According to a VA Medical Center record, the veteran failed 
to report for the July 2002 VA examination.

In a subsequent August 2002 supplemental statement of the 
case, the RO informed the veteran that as a result of his 
failure to report for the July 2002 VA examination, it would 
decide the case based on the evidence of record.  The veteran 
and his representative have not subsequently provided a good 
cause reason for not attending the scheduled VA examination.

The United States Court of Appeals for Veterans Claims 
(Court) has held that "the duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The Court has also held that the duty to assist is 
not a blind alley, see Olson v. Principi, 3 Vet. App. 480, 
483 (1992), and is not a license for a "fishing expedition" 
to determine if there might be some unspecified information, 
such as the police report described by the veteran, which 
could possibly support a claim.  See Gobber v. Derwinski, 2 
Vet. App. 470, 472 (1992).  In this case the veteran has not 
fully cooperated with VA in presenting for a scheduled 
examination that might have provided relevant findings with 
respect to his claim for an initial compensable rating for 
his headache disorder.  Based on these particular facts, 
therefore, there is no further action which must be 
undertaken to comply with the provisions of the VCAA and the 
claim will instead be decided based on the evidence of record 
consistent with 38 C.F.R. § 3.655.

II. Increased rating

Under the applicable criteria, disability evaluations are 
determined by comparing the symptoms the veteran is presently 
experiencing due to a particular service-connected disability 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities. 
When making determinations as to the appropriate rating to be 
assigned, VA must take into account the veteran's entire 
medical history and circumstances.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  The 
current level of disability, however, is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Court has held that there is a distinction between a 
claim based on disagreement with the original rating awarded 
and a claim for an increased rating.  Fenderson v. West, 12 
Vet. App. 119 (1999).  In this case, the veteran's appeal is 
from the initial rating assigned for service-connected 
headache disorder.  The distinction may be important in 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous and in 
determining whether the veteran has been provided an 
appropriate statement of the case.  Fenderson at 126.  With 
an initial rating, the RO can assign separate disability 
ratings for separate periods of time based on the facts 
found.  Id.  With an increased rating claim, "the present 
level of disability is of primary importance."  Francisco at 
58.  This distinction between disagreement with the original 
rating awarded and a claim for an increased rating is 
important in terms of VA adjudicative actions.  See 
Fenderson.

The RO did not phrase the issue in terms of an initial rating 
for service-connected headache disorder; however, the Board 
concludes that the veteran was not prejudiced by this in the 
circumstances of this case.  The RO's statement of the case 
and supplemental statements of the case provided the veteran 
with the appropriate applicable law and regulations and an 
adequate discussion of the basis for the RO's assignment of 
an initial compensable disability evaluation for the service-
connected headache disorder.  According to the statement and 
supplemental statement of the case, the RO did not limit its 
consideration to only the recent medical evidence of record, 
and did not therefore violate the principle of Fenderson.  
The RO, in effect, considered whether the facts showed that 
the veteran was entitled to a higher disability rating for 
this condition for any period of time since his original 
claim.  

Thus, the RO did comply with the substantive tenets of 
Fenderson in its adjudication of the veteran's claim for an 
increased rating for his headache disorder.  He has been 
provided appropriate notice of the pertinent laws and 
regulations and has had his claim of disagreement with the 
original rating properly considered based on all the evidence 
of record.   

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2002) and 
Schafrath, 1 Vet. App. 589, the Board has reviewed the 
service medical records pertaining to the service-connected 
disability at issue.  The Board has found nothing in the 
historical record which would lead it to conclude that the 
current evidence of record is not adequate for rating 
purposes, nor has the Board found any of the historical 
evidence in this case to be of sufficient significance to 
warrant a specific discussion herein.

II.  Headache Disability

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2002).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).

The veteran is service-connected for tension headaches.  
There is neither evidence nor argument that such headaches 
are the result of a head injury or brain trauma to warrant 
consideration of 38 C.F.R. § 4.124a, Diagnostic Code 8045 
(2002) or 38 C.F.R. § 4.130, Diagnostic Code 9304 (2002).

38 C.F.R. § 4.124, Diagnostic Code 8100 pertains to 
migraines.  It provides for assignment of a 50 percent rating 
with very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  With 
characteristic prostrating attacks occurring on an average 
once a month over the last several months, a 30 percent 
rating is warranted.  With characteristic prostrating attacks 
averaging one in two months over the last several months, a 
10 percent rating is warranted, and with less frequent 
attacks a noncompensable rating is assigned.

In this case, there is no evidence that the veteran has 
characteristic prostrating attacks of headaches.  He 
maintains that he experiences a daily headache that is not 
severe.   According to a February 2000 VA examination report, 
the veteran has maintained that he experienced a daily 
headache that was not severe.  Then, within the last few 
months, he reported that he experienced two to three severe 
headaches a month.  According to the VA examiner, the veteran 
reported some level of relief using medication.  Although he 
reported to the VA examiner that he experienced photophobia 
with occasional nausea and vomiting, he has not argued that 
any of his headaches were prostrating in nature.  The VA 
examiner felt that the veteran probably had a mixed type 
headache, which also had superimposed vascular type of a 
migraine nature.  The examiner advised further examination in 
the Neurology Clinic.

In this case, an additional VA examination is necessary to 
establish a possible evaluation in excess of 10 percent for 
headaches.  As noted previously in this decision, the veteran 
was notified of a scheduled VA examination in July 2002, as 
requested by the Board in the March 2002 Remand.  Thereafter, 
the RO informed the veteran in the August 2002 supplemental 
statement of the case that, due to his failure to appear for 
the scheduled examination, it would decide the issue based on 
the evidence of record.  38 C.F.R. § 3.655.  Therefore, the 
Board will decide this issue based on the evidence of record.  
Id.

The percentage evaluations set out under Diagnostic Code 8100 
contemplate more than just the frequency of headaches.  Thus, 
although the Board recognizes the veteran's arguments 
relevant to the nearly daily nature of his headaches, it 
emphasizes that Diagnostic Code 8100 provides for a 
compensable rating only where such headaches are prostrating 
in nature.  In this case there is no competent evidence 
showing the veteran to have prostrating attacks of headaches.  
As such an evaluation in excess of the currently assigned 10 
percent is not warranted under Diagnostic Code 8100.  
Moreover, there is no alternative diagnostic code that would 
be more appropriate to the evaluation of the veteran's 
tension headaches and allow for the assignment of an 
increased evaluation.

The Board has considered the applicability of the benefit of 
the doubt doctrine. However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable to this claim.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an increased rating for headaches is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

